Citation Nr: 0622309	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to October 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In March 2004, the Board 
remanded this case to the RO for further development.  In 
September 2003, the veteran testified at a hearing held at 
the RO before a Veterans Law Judge who has since left the 
Board.  In November 2005, the Board remanded this matter a 
second time to allow the rescheduling of a hearing to be held 
before an active Veterans Law Judge.  Thereafter, the veteran 
testified at a hearing held at the RO in February 2006 before 
the undersigned Veterans Law Judge.  The case is now returned 
to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the evidentiary record reflects that the veteran 
indicated in a July 1999 letter to the RO that he was in 
receipt of Social Security disability benefits.  Although he 
submitted a copy of a July 1998 SSA-4734-U8, Functional 
Capacity Assessment, it does not appear that the complete 
records from the Social Security Administration have been 
obtained.  VA's duty to assist the veteran includes obtaining 
relevant medical records in order to determine the nature and 
extent of the veteran's disability.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).

Moreover, the RO is noted to have denied this claim on the 
basis that the veteran was released from service due to 
having a physical disability preexisting service as shown on 
his DD Form 214.  To date, no service medical records have 
been found and are presumed destroyed.  In Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit 
Court found that, when no preexisting condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry and then the burden falls on the government 
to rebut the presumption of soundness.  The Federal Circuit 
Court held, in Wagner, that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  The August 
2002 statement of the case predated this decision, and the 
June 2005 supplemental statement of the case failed to 
address any updated law regarding preexisting conditions.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner, supra, when considering whether service 
connection is warranted for a back disorder.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet App. 473, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal in regards to the 
service connection claim, the veteran was not advised of the 
evidence necessary to establish an initial disability rating 
or effective date, if service connection were awarded for the 
claimed disability on appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AMC should obtain from the Social 
Security Administration a copy of the 
decision that was said to have awarded 
the veteran Social Security disability 
benefits, as well as the medical records 
relied upon concerning that particular 
grant.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  After completion of the above as well 
as any additional development deemed 
necessary, the AMC should adjudicate the 
veteran's service connection claim to 
include on a direct, presumptive, and due 
to aggravation of a preexisting condition 
basis.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
with regard to the veteran's service 
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2005), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The case should thereafter be returned to the Board for 
further review, as appropriate.  No action by the veteran is 
required until he receives further notice. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



